   Case 1:20-cv-04922-LTS-JLC Document 134 Filed 12/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
BILLYBEY MARINA SERVICES, LLC,                                :

                          Plaintiff,                         : Case No. 20-cv-04922 LTS-JLC

                 v.                                          : IN ADMIRALTY

Bouchard Transportation Co., Inc.,                  : Hon. Laura Taylor Swain
Motor Tug Ellen S. Bouchard, Inc.,
Tug Jane A. Bouchard Corp.,                         :
Tug Evening Star Corp.,
B. No 252 Corp.,                                    : DECLARATION OF
B. No. 230 Corporation,                               CHRISTOPHER RALEIGH
B. No. 284 Corp.,                                   : IN SUPPORT OF MOTION
B. No. 210 Corporation,                               FOR ORDER ENFORCING
B. No. 262 Corp.,                                   : SETTLEMENT AGREEMENT
B. No. 250 Corp.,
B. No. 260 Corporation and                          :
B. No 282 Corp., in personam, and,
M/V ELLEN S. BOUCHARD, IMO No. 8117952, :
Official No. 644590, her engines, equipment, tackle,
etc., M/V JANE A. BOUCHARD, IMO No. 9269702
Official No. 1139762, her engines, equipment,       :
tackle, etc., M/V EVENING STAR, IMO No.
9629768, Official No. 1234828, her engines,         :
equipment, tackle, etc.,
BARGE B. No. 252, BARGE B. No. 230,                 :
BARGE B. No. 284, BARGE B. No. 210,
BARGE B. No. 262, BARGE B. No. 250,                 :
BARGE B. No. 260 and BARGE B. No. 282, in rem,

                           Defendants.                         :
---------------------------------------------------------------X
McAllister Towing of Connecticut, LLC                          :
McAllister Towing of New York, LLC
McAllister Towing of Philadelphia, Inc.                        :
McAllister Towing of Baltimore, Inc.
Portland Tugboat LLC                                           :
McAllister Towing of Narragansett Bay, LLC
d/b/a Providence Steamboat Company                             :
Tugz Company, LLC
                                                               :
                           Intervening Plaintiffs,



                                                    1
   Case 1:20-cv-04922-LTS-JLC Document 134 Filed 12/22/20 Page 2 of 5




                 v.                                          :

Bouchard Transportation Co., Inc.,                           :

         Defendant in personam,                              :

M/T EVENING STAR, IMO No. 9629768,                    :
BARGE B. No. 210, BARGE B. No. 230, BARGE B.
No. 250, BARGE B. No. 252, BARGE B. No. 260, :
BARGE B. No. 262, BARGE B. No. 282, BARGE B.
No. 284, , in rem, their respective equipment, tackle,
etc., et al.,                                         :

        Defendants in rem.                                     :
---------------------------------------------------------------X

         Christopher Raleigh, declares as follows:

    1. I am a member of the law firm of Cozen O’Connor, attorneys for Plaintiff,

Billybey Marina Services, LLC (“Billybey” or “Plaintiff”) in the above-captioned matter.

I submit this Declaration in support of Plaintiff’s Motion for an Order Enforcing the

Settlement Agreement between Plaintiff and the Defendants (Dkt. No. 130).

    2. Attached hereto as Exhibit A is a true and correct copy of the Motion for Entry of

an Order Authorizing the Debtors to Pay Certain Prepetition Claims of Trade Claimants

(“Bouchard Motion”) filed on October 20, 2020 in In Re: Bouchard Transportation Co,

Inc., Case No. 20-34682 (DRJ), Dkt. No. 94.

    3. Attached hereto as Exhibit B is a true and correct copy of the Order granting the

Bouchard Motion, entered on October 22, 2020 (the “Interim Order”) in In Re: Bouchard

Transportation Co, Inc., Case No. 20-34682 (DRJ), Dkt. No. 139.

    4.   Attached hereto as Exhibit C is a true and correct copy of the Order Authorizing

Entry Into and Performance Under the Settlement Agreement By and Among the Debtors

and Billybey (“Settlement Approval Order”) entered by the Bankruptcy Court on



                                                    2
  Case 1:20-cv-04922-LTS-JLC Document 134 Filed 12/22/20 Page 3 of 5




December 21, 2020 in In Re: Bouchard Transportation Co., Inc., et al., Case No. 20-

34682 (DRJ), Dkt. No. 333.

   5. Attached hereto as Exhibit D is a true and correct copy of an email sent to

Bouchard’s counsel on December 3, 2020 which advised that the vessels docked at South

Brooklyn Marine Terminal (“SBMT Vessels”) must be removed or shifted immediately,

and Use Permits executed and dock charges prepaid for the vessels which remained at

Homeport.

   6. Attached hereto as Exhibit E is a true and correct copy of an email dated

December 3, 2020 notifying Bouchard’s counsel that Bouchard was in default under the

terms of the Settlement Agreement.

   7. Attached hereto as Exhibit F is a true and correct copy of a December 5, 2020

email exchange between Bouchard’s counsel and the undersigned regarding Bouchard’s

claim that it could not move the SBMT Vessels because they had not been properly

maintained by the Substitute Custodian appointed by the Court while they were under

arrest, and the undersigned’s rejection of that claim.

   8. Attached hereto as Exhibit G is a true and correct copy of a December 9, 2020

email from the undersigned notifying Bouchard’s counsel of another communication

from the City of New York demanding that the vessels be immediately removed from

South Brooklyn Marine Terminal.

   9. Attached hereto as Exhibit H is a true and correct copy of a December 9, 2020

email confirming Bouchard’s counsel’s receipt of Exhibit G and the undersigned’s follow

up by email dated December 10, 2020.




                                              3
  Case 1:20-cv-04922-LTS-JLC Document 134 Filed 12/22/20 Page 4 of 5




   10. Attached hereto as Exhibit I is a true and correct copy of a December 11, 2020

email from the undersigned notifying Bouchard’s counsel of Bouchard’s default and

requesting a telephone conference pursuant to the Court’s Individual Rules prior to the

filing of a motion to enforce the Settlement Agreement.

   11. Attached hereto as Exhibit J is a true and correct copy of the email exchange

between counsel on December 12-14, 2020 regarding shifting of the SBMT Vessels from

SBMT to Homeport.

   12. Attached hereto as Exhibit K is a true and correct copy of a December 16, 2020

email regarding Bouchard’s failure to execute Use Permits or prepay dockage charges for

the nine vessels which were docked at Homeport and reiterating a request for a telephone

conference prior to the filing of a motion to enforce the Settlement Agreement.

   13. Attached hereto as Exhibit L is a true and correct copy of emails from Bouchard’s

counsel confirming he would confer with his client and requesting a breakdown of the

amounts owed for each vessel through the end of December.

   14. Attached hereto as Exhibit M is a true and correct copy of an email dated

December 16, 2020 responding to Bouchard’s counsel’s request for a breakdown of

charges, and repeating Billybey’s request that executed Use Permits be provided for the

vessels docked at Homeport.

   15. Attached hereto as Exhibit N is a true and correct copy of a December 17, 2020

email exchange between Bouchard’s counsel regarding the appropriate “start” date for

the charges, and the undersigned’s response.




                                            4
  Case 1:20-cv-04922-LTS-JLC Document 134 Filed 12/22/20 Page 5 of 5




   16. Attached hereto as Exhibit O is a true and correct copy of a December 18, 2020

email from Bouchard’s counsel confirming that payment for dockage charges through

December 20, 2020 would be wired to Billybey.

   17. Attached hereto as Exhibit P is a true and correct copy of an email dated

December 18, 2020 from the undersigned to Bouchard’s counsel, demanding that

Bouchard either provide executed Use Permits or that its counsel participate in a

telephone conference prior to filing a motion to enforce the Settlement Agreement, and

the response of Bouchard’s counsel to same.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 22, 2020


                                              /s/ Christopher Raleigh
                                              Christopher Raleigh




                                             5
